Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hage (EP 3,226,239 provided by Applicant in PE2E) in view of Fontana (US 2018/0069815).
With respect to claim 1 (similarly claim 11), Hage teaches an electronic device (e.g. electronic device 20 Fig 2 [0036]) comprising: 
a voice inputter (e.g. the user 1 can speak an alternative to a specific command [0037] suggests a voice inputter to receive user 1 speech); 
a storage (e.g. a text database 22 Fig 2) configured to store a first text in a training mode (e.g. configured to store a first text “call contact” in a training mode, see claim 1) and at least one 
a processor (e.g. a processor inherently) configured to, based on a voice text converted from a user voice input through the voice inputter corresponding to a preset instruction (e.g. based on “get me John” i.e. a voice text converted from a user voice input through the voice inputter corresponding to a preset instruction, as suggested in [0036]-[0039], Fig 3 [0041]-[0043]), execute a function according to the preset instruction (e.g. execute a function i.e. calling John, according to the preset instruction [0036]-[0039], Fig 3 [0041]-[0043]), wherein the processor is configured to execute a function according to the preset instruction (e.g. the inherent processor is configured to execute a function i.e. call John according to the preset instruction i.e. “get me John” as suggested in [0037]-[0039], [0041]-[0043]), based on the preset instruction including the first text (e.g. based on “call John” i.e. the preset instruction including the first text, as suggested in [0037]), and the voice text (e.g. “get me John”) being a text in which the first text of the preset instruction has been transcribed into a second text in the second transcription format (e.g. being a text in which “call John” has been transcribed/associated with into a second text “get me John”, see [0036]-[0043]).
Even though Hage teaches a first text is associated with a second text as its anonym, he fails to show storing a first text according to a first transcription format and at least one second text obtained by transcribing the first text in a second transcript format;
Fontana teaches a method in Fig 2 [0041]-[0045] wherein a message is transcribed according to a first transcription format and at least one second text obtained by transcribing the first text in a second transcript format (e.g. the first format is transcribed into a second format [0044])
Hage and Fontana are analogous art because they all pertain to processing voice/text messages. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Hage with the teachings of 
With respect to claim 2 (similarly claim 12), Hage in view of Fontana teaches the electronic device of claim 1, wherein: the voice text is divided in a preset text unit (Hage e.g. “get me John” is divided in a preset text unit “get me…, see Fig 4 [0045]-[0047], and the processor is configured to: based on at least one of a text unit of the voice text including the second text, identify a first text corresponding to each of the second text (Hage e.g. identifying “call…” corresponding to each of “get me…” see Fig 4), from the storage (Hage e.g. from storage 22 Fig 2), and execute a function corresponding to an instruction identified based on the identified first text and the second text (Hage e.g. execute a function i.e. call John, corresponding to an instruction identified based on the identified “call…” and “get me…”, see Fig 4).
With respect to claim 8, Hage in view of Fontana teaches the electronic device of claim 1 including the voice inputter of [0037].
However, Hage fails to teach wherein the voice inputter comprises a microphone.
Fontana teaches a voice inputter comprises a microphone (e.g. voice commands input to a microphone [0033]).
Hage and Fontana are analogous art because they all pertain to processing voice/text messages. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Hage with the teachings of Fontana to include: wherein the voice inputter comprises a microphone, as suggested by Fontana. The benefit of the modification would be to allow the user to seamlessly input his/her voice commands into the system reliably. 
With respect to claim 9, Hage in view of Fontana teaches the electronic device of claim 1, further comprising:  30Docket No.: 1904.1509 a communicator (Hage e.g. a communicator to send the user 1 input 
With respect to claim 10, Hage in view of Fontana teaches the electronic device of claim 1, wherein the second text is a text that is transcribed differently from the first text according to at least one of a transcription format of a loanword, a transcription format of a number, and a transcription formation of a symbol (Fontana e.g. features of the messaging system 10 may be executed at the mobile electronic device 30 and/or headphone 20, for example, converting between different communication modes, translating between various languages, and so on [0038] suggest the second text is a text that is transcribed differently from the first text according to at least one of a transcription format of a loanword).

Claims 3-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hage (EP 3,226,239 provided by Applicant in PE2E) in view of Fontana (US 2018/0069815) and further in view of Okimoto (US 2008/0167872).
With respect to claim 3 (similarly claim 13), Hage in view of Fontana teaches the electronic device of claim 2 including execute a function according to the preset instruction (Hage e.g. to execute a function i.e. call John according to the preset instruction i.e. “get me John” as suggested in [0037]-[0039], [0041]-[0043]).
However, Hage fails to teach wherein the processor is configured to: calculate a first similarity score of the preset instruction and the user voice based on a text unit of the voice text and whether any one of the identified first texts is included in the preset instruction, and based on 
Okimoto teaches a method in Fig 2 wherein a processor is configured to: calculate a first similarity score of the preset instruction and the user voice based on a text unit of the voice text and whether any one of the identified first texts is included in the preset instruction (e.g. S12 Fig 2 the speech recognition unit 101 calculates the similarity between each word and the input speech… and extracts the words with high similarities as candidates [0118]), and based on the calculated first similarity score being greater than or equal to a preset threshold value (e.g. Yes S16 Fig 2 to branch to S18 [0119], execute a function (e.g. display S26 Fig 2 [0120]).
Hage and Okimoto are analogous art because they all pertain to speech processing systems. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Hage with the teachings of Okimoto to include: wherein the processor is configured to: calculate a first similarity score of the preset instruction and the user voice based on a text unit of the voice text and whether any one of the identified first texts is included in the preset instruction, and based on the calculated first similarity score being greater than or equal to a preset threshold value, execute a function according to the preset instruction, as suggested by Okimoto. The benefit of the modification would be to increase the confidence of the user in the system in detecting with accuracy the preset instruction and the user voice.
With respect to claim 4 (similarly claim 14), Hage in view of Fontana teaches the electronic device of claim 3 including wherein: the preset instruction is divided in a preset text unit (Hage e.g. Fig 4),  each of a text unit of the preset instruction being included in the text unit of the voice text and any one of the identified first text (Hage e.g. each of “get me…” being included in “get me John”, see Fig 4) and execute a function according to the preset instruction (Hage e.g. to execute a function i.e. call John according to the preset instruction i.e. “get me John” as suggested in [0037]-[0039], [0041]-[0043]).

Okimoto teaches further calculate a second similarity score of a preset instruction and the user voice (e.g. S14 Fig 2 the reference similarity calculation unit 103 in the speech recognition device 100 searches for a subword sequence which is most similar to the input speech so as to obtain the similarity of the sequence as a reference similarity (S14) [0118]), and based on each of the calculated first and second similarity scores being greater than or equal to a preset threshold value (e.g. based on each of the calculated first and second similarity scores i.e. S12 and S14 Fig 2 are within a threshold value i.e. Yes S16 Fig 2), execute a function (e.g. display S26 Fig 2).
Hage and Okimoto are analogous art because they all pertain to speech processing systems. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Hage with the teachings of Okimoto to include: wherein the processor is configured to: the processor is configured to: based on whether each of a text unit of the preset instruction being included in the text unit of the voice text and any one of the identified first text, further calculate a second similarity score of the preset instruction and the user voice, and based on each of the calculated first and second similarity scores being greater than or equal to a preset threshold value, execute a function according to the preset instruction, as suggested by Okimoto. The benefit of the modification would be to increase the confidence of the user in the system in detecting with accuracy the preset instruction and the user voice.
With respect to claim 5 (similarly claim 15), Hage in view of Fontana teaches the electronic device of claim 1.

Okimoto teaches a display, wherein a preset instruction is displayed on a user interface (UI) provided through the display (e.g. the display of Fig 5 wherein a preset instruction is displayed on a user interface (UI) provided through the display, as suggested in Fig 5 [0128]-[0129]).
Hage and Okimoto are analogous art because they all pertain to speech processing systems. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Hage with the teachings of Okimoto to include: further comprising: a display, wherein the preset instruction is displayed on a user interface (UI) provided through the display, as suggested by Okimoto. The benefit of the modification would be to increase the confidence of the user in the system in detecting with accuracy the preset instruction and the user voice and displaying the result for the user to see.
With respect to claim 6, Hage in view of Fontana and further in view of Okimoto teaches the electronic device of claim 5, wherein the processor is configured to control the display to display a screen on which a function according to the preset instruction is executed (e.g. the processor is configured to control the display to display a screen on which a function according to the preset instruction is executed, as suggested in Fig 5 of Okimoto [0128]-[0129] in the combination).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hage (EP 3,226,239 provided by Applicant in PE2E) in view of Fontana (US 2018/0069815) and further in view of Kono (US 20130250347).
With respect to claim 7, Hage in view of Fontana teaches the electronic device of claim 1, further comprising:  30Docket No.: 1904.1509 a communicator (Hage e.g. a communicator to send the user 1 input speech to ASR 26, as suggested in Fig 2 [0037]),

Kono teaches a processor is configured to control a communicator to transmit an image providing a screen on which a function according to a preset instruction is executed (e.g. controlling a communicator to transmit data providing a setting UI on which a function according to a preset instruction is executed, as suggested in [0074]) to a display device (e.g. to terminal 4 [0074]) connected to an electronic device (e.g. connected to terminal 2 [0074]).
Hage and Kono are analogous art because they all pertain to text/data processing systems. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Hage with the teachings of Kono to include: wherein the processor is configured to control the communicator to transmit an image providing a screen on which the function according to the preset instruction is executed to a display device connected to the electronic device, as suggested by Kono. The benefit of the modification would be to improve the transmission of data/images between devices in the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675